UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2017 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-54768 LOOP INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Nevada 27-2094706 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 480 Fernand Poitras Terrebonne, Quebec, Canada J6Y 1Y4 (Address of principal executive offices zip code) Registrant’s telephone number, including area code (450) 951-8555 SECURITIES REGISTERED PURSUANT TO SECTION 12(B) OF THE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION 12(G) OF THE ACT:
